Citation Nr: 1303351	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-08 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin cancer of the nose and ears.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954. 

This appeal initially came before the Board of Veterans' Appeals (Board) from U.S. Department of Veterans Affairs (VA) Regional Office (RO) rating decisions issued in February 2009 and July 2009. 

In January 2012, the Board reopened the Veteran's previously denied claim of entitlement to service connection for skin cancer.  The Board then remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The case has now been returned to the Board for appellate disposition. 

The AMC certified this appeal to the Board in June 2012.  In October 2012 and December 2012, more than 90 days later, the Veteran submitted additional medical and lay evidence.  However, he waived his right to have the RO initially consider this evidence in a December 2012 statement.  38 C.F.R. §§ 20.800, 20.1304 (2012).

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge (AVLJ) at an October 2011 Travel Board hearing.  A copy of this hearing transcript has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current skin cancer of the nose and ears is related to his in-service exposure to sun and hazardous materials.


CONCLUSION OF LAW

The criteria for entitlement to service connection for skin cancer of the nose and ears are not met.  38 U.S.C.A. §§ 1101, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in January 2009 and January 2012 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The January 2009 letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The January 2009 letter fully complied with all of the above requirements and was provided prior to the initial RO adjudication of his claim.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  He was afforded the opportunity for a personal hearing before the Board.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in March 2012, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in October 2011.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2012); Procopio v. Shinseki, No. 11-1253, 2012 WL 4882287 at 3 (Vet. App. Oct. 16, 2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the AVLJ specifically noted the issue as entitlement to service connection for skin cancer of the nose and ears.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the AVLJ asked questions regarding the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  The representative specifically asked the Veteran about continuity of his symptomatology since his military discharge.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence that related the Veteran's skin cancer to his active military service, the only element of the claim in question.  As such, the Board finds that the AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's Board hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its January 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's DD-214 Form.  The AMC associated this Form with the Veteran's claims file.  The remand also included obtaining the Veteran's recent private and VA treatment records.  These records were obtained by the AMC and associated with the claims file.  The remand also included scheduling the Veteran for a VA examination and medical opinion, which was conducted in March 2012.  This examination report has been associated with the claims file.  Finally, the remand directed the AMC to readjudicate the claim.  This action was accomplished in the May 2012 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection - General Regulations and Statutes

The Veteran asserts entitlement to service connection for skin cancer of the nose and ears.  

Service connection may be established for a disorder resulting from a disease or injury incurred in or aggravated by the active military service.  38 U.S.C.A. § 1110.  Generally, direct service connection may not be granted without medical evidence of a current disorder; medical evidence, or in some circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and, a link between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be granted for any disease initially diagnosed after the active military service when all the evidence, including that pertinent to the active military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease during the active military service, there must be the required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity during the active military service is not established, a showing of continuity of symptoms after the military discharge is required to support the claim. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in March 2012, the Veteran was diagnosed with basal cell carcinoma and actinic keratosis.  The examiner noted that the Veteran was diagnosed with these current disorders in 2008.  The VA and private treatment records do not provide any other pertinent skin diagnoses.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for any documentation of or treatment for sunburns, sun exposure, hazardous materials exposure, or skin cancer of the nose and ears.  At his November 1954 military separation examination, his skin was normal.  His active military service ended in November 1954.  At the Veteran's Board hearing in October 2011, the Veteran testified that he was exposed to hazardous materials while performing his duties as a truck driver in the active duty.  The Veteran also testified that he currently has skin cancer of his nose and ears, which are due to this in-service exposure.  Despite the lack of evidence in the STRs, the Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., sun exposure, hazardous materials exposure, and sunburns during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Post-service, at a February 1959 military Reserve examination and at a September 1963 VA examination, his skin was found to be normal.  There was no documentation of skin cancer.  At his Board hearing, the Veteran testified that he was treated for this disorder immediately following his military discharge, but he was unable to obtain these earlier dated records.  Despite the Veteran's lay statements of continuous treatment following his active military service, the first post-service medical evidence of skin cancer of the nose and ears is not shown until September 1976, over twenty years after his military discharge.  This lengthy period without treatment for the disorder is evidence against a finding of continuity of skin cancer of the nose and ears since the Veteran's active military service, and weighs heavily against a claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

Specifically, in September 1976, the Veteran was seen by his private physician for a "pink, raised lesion right temple area with a central hyperkeratotic plug."  The Veteran stated that this lesion had been present for two weeks.  At this treatment visit, the Veteran did not attribute his skin lesions to his active military service, or report sunburns, sun exposure, or hazardous materials exposure during his active military service.  Following a biopsy of the lesion, the diagnosis was actinic keratosis.  The Veteran has continued to receive periodic skin treatment since this date.

As previously mentioned, the third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

On VA examination in March 2012, the VA examiner acknowledged the Veteran's statements of exposure to burning of dump material during his military service as a truck driver.  The Veteran also told the examiner that the weather was extremely hot when he was stationed in Korea during his active military service.  However, following a review of the claims file and a physical examination of the Veteran, the examiner determined that the Veteran's current skin cancer of the nose and ears was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

The March 2012 VA examiner reasoned that the Veteran's current diagnosis of actinic keratosis is a precursor to possible skin cancer from years of skin exposure.  Similarly, the Veteran's current diagnosis of basal cell carcinoma is a benign skin disorder from years of sun exposure.  Thus, in response to the Board's question in its January 2012 remand, the Veteran's current diagnoses are not the type of skin cancer that is consistent with exposure to hazardous materials.  The examiner found that the Veteran's two years in Korea during his active military service was less likely than not the cause of his current skin disorder.  The examiner indicated that the Veteran's actinic keratosis and basal cell carcinoma are from numerous years complied together of sun exposure, not from two years of sun exposure.  The examiner also pointed out that it is well-known that Korea has colder, snowy weather.  As support for this point, the examiner indicated that the Veteran filed a service connection for "frostbite of the facial area" in May 2006.  The examiner found that this claim was a "clear indicator" that the weather was cold, not hot, when the Veteran served in Korea.  Additionally, the examiner described a VA examination dated in September 1963 that is included in the claims file, in which the Veteran's skin was found to be normal, nine years after his military discharge.  The examiner acknowledged the post-service treatment records that included a medical history as described by the Veteran of "severe sunburns while serving in Korea."  However, the examiner pointed out that there was no documentation of severe sunburns or a skin disorder while the Veteran served in Korea for two years during his active military service.  

In summary, the March 2012 VA examiner found that the Veteran's current skin cancer of the nose and ears was not related to his active military service.

While the VA and private treatment records show treatment for skin cancer since 1976, not one of the treatment records contains a medical opinion or statement that relates the Veteran's skin cancer of the nose and ears to his active military service.  While the Veteran currently has skin cancer diagnoses, there is no competent medical evidence linking his current skin cancer directly to his active military service.  The evidence does not support a finding that the Veteran's skin cancer of the nose and ears was directly related to his active military service, to include as due to sun exposure and/or hazardous materials exposure.  See 38 C.F.R. § 3.303. 

Additionally, although the Veteran and his spouse have reported that the Veteran experienced skin cancer since his active military service, the evidence of record does not show chronic skin cancer during his military service, at his military separation, or for many years afterward.  The STRs contain no complaints of or treatment for skin cancer of the nose and ears, or related sunburns, sun exposure, or hazardous materials exposure.  The military separation examination did not contain any objective findings of symptoms, abnormalities, or diagnoses involving the skin.  Thus, based on a review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current skin cancer of the nose and ears is related to his active military service. 

The Board has considered the Veteran's and his spouse's lay assertions that the Veteran's current skin cancer had its onset during his active military service.  Specifically, the Veteran and his spouse assert that the Veteran's skin cancer of the nose and ears began during his active military service and has continued since that time.  As support for these statements, the Veteran has submitted articles printed from the Internet and photos of his skin.  The Board finds that the Veteran's and his spouse's assertions are afforded little probative weight in the absence of evidence that the Veteran and/or his spouse have the medical training that can provide them with the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998). 

The Board acknowledges the United States Court of Appeals for the Federal Circuit's (Federal Circuit's) holding in Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007), in which it was held that a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship. There is an extended period of time, which intervenes between the Veteran's military discharge in 1954 and the first diagnosis of skin cancer in 1976.  The Veteran and his spouse are not competent to address etiology in the present case.  Therefore, to the extent, their statements contain a diagnosis or a medical opinion regarding the etiology of the Veteran's current skin cancer of the nose and ears, such statements are not competent or persuasive evidence. 

Based on the foregoing, the Board finds that the evidence is against a finding that the Veteran's current skin cancer of the nose and ears was incurred in or related to his active military service, to include in-service sun exposure or in-service hazardous materials exposure.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for skin cancer of the nose and ears is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


